This cause was heard by a single Justice without jury. One of the defendants was defaulted and the other appeared and contested his liability on the *430ground that no partnership existed between himself and the other defendant in connection with the enterprise where the work was rendered for which this suit was brought.
Ralph M. Ingalls, for plaintiff.
Maurice E. Rosen, for defendants.
The finding of the sitting Justice'is as follows: “After a careful consideration of the evidence I find that such partnership existed, or if it did not exist, the defendant D is estopped to' deny its existence. I, therefore give judgment for the plaintiff for the amount of the bill and interest from the date of the writ.”
It is elementary law that the decision of the presiding Justice on questions of fact submitted to him is conclusive, and exceptions do not lie to his findings unless the only inference to be drawn from the evidence is a contrary one. An examination of the evidence in this case convinces us of the correctness of the findings of the sitting Justice in the case at bar, and the mandate must be, Exceptions overruled.